                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW MEXICO

In re: DARRELL RUSSELL and                                   Case No. 7-19-10324-j
       SHERILYN ROSE RUSSELL,

      Debtors.

 ORDER DENYING MOTION FOR RELIEF FROM STAY WITHOUT PREJUDICE

       This matter is before the Court in connection with a final hearing on a motion for

relief from stay set for March 4, 2020 at 1:30 pm. The Court finds:

       1.     On June 26, 2019, Bank of America N.A., by its counsel Weinstein & Riley,

P.S., filed a motion for relief from stay (the “Stay Motion”). See Docket No. 34.

       2.     At a hearing held on February 6, 2020, the Court set a final hearing on the Stay

Motion for March 4, 2020 at 1:30 pm. See Docket No. 61.

       3.     On February 11, 2020, Bank of America N.A filed a Stipulation resolving the

Stay Motion. Debtor, by counsel, approved the Stipulation. See Docket No. 62.

       4.     No order has been submitted to implement the terms of the Stipulation.

       5.     On February 26, 2020, Bank of Oklahoma N.A, by its counsel Weinstein &

Riley, P.S., filed a Motion to Vacate the March 4, 2020 hearing on the Stay Motion in which

it states it will be filing an amended motion for relief from stay in light of the conversion of

the bankruptcy case from chapter 13 to chapter 7. See Docket No. 66.

       6.     On March 3, 2020, Robertson, Anschutz, Schneid & Crane LLC (Keith Labell)

entered an appearance on behalf of Bank of America N.A. See Docket No. 67.

       7.     Weinstein & Riley, P.S., on behalf of “Movant,” submitted an order to the

Court, for entry granting the Bank of Oklahoma N.A’s Motion to Vacate the March 4, 2020.

The Debtor has not approved the order.




Case 19-10324-j7       Doc 68     Filed 03/04/20      Entered 03/04/20 10:11:49 Page 1 of 2
        8.    In the morning of March 4, 2020 counsel for Debtor called chambers staff to

 confirm his understanding the final hearing on the Stay Motion has been vacated.

        In light of the above, the Court has determined that it should deny the Stay Motion

 without prejudice. Bank of America N.A., if it wishes, may file another motion for relief

 from stay.

        IT IS THEREFORE ORDERED that the Stay Motion is denied without prejudice.

 The final hearing on the Stay Motion set for March 4, 2020 at 1:30 p.m. is vacated.




                                     ____________________________________________
                                     ROBERT H. JACOBVITZ
                                     United States Bankruptcy Judge

Date entered on docket: March 4, 2020


COPY TO: All counsel of record via CM/ECF




                                               -2-

 Case 19-10324-j7      Doc 68     Filed 03/04/20     Entered 03/04/20 10:11:49 Page 2 of 2
